— Judgment unanimously affirmed. Memorandum: The evidence of defendant’s guilt of sodomy, attempted sodomy, rape, and attempted rape came from the testimony of the victim, the 15-year-old cousin of defendant. Obviously, the jury credited her testimony. " 'Weighing] the relative probative force of conflicting testimony’ ”, including any inconsistencies in the victim’s testimony " 'and the relative strength of conflicting inferences that may be drawn from the testimony’ ” (People ex rel. MacCracken v Miller, 291 NY 55, 62, quoted in People v Bleakley, 69 NY2d 490, 495), we conclude that the jury’s verdict was supported by the weight of the evidence. (Appeal from judgment of Erie County Court, Drury, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.